J. S07031/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COLIN J. MOSHER                         :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
ROSSANA QUATTROCCHI,                    :          No. 173 EDA 2017
                                        :
                       Appellant        :


                 Appeal from the Decree, December 8, 2016,
               in the Court of Common Pleas of Bucks County
                 Family Division at No. A06-10-60566-DQYR


BEFORE: BENDER, P.J.E., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED APRIL 16, 2018

     Rossana Quattrocchi (“Wife”) appeals pro se from the December 8,

2016 divorce decree entered by the Court of Common Pleas of Bucks

County. For the following reasons, we dismiss Wife’s appeal.

     The trial court provided the following relevant procedural history:

           On January 4, 2017, [Wife] filed a Notice of Appeal
           with the Superior Court of Pennsylvania from the
           Divorce Decree of the Court of Common Pleas and
           Equitable Distribution Order entered on December 8,
           2016 as well as this Court’s Order of the same date
           denying and dismissing her Petition to Enforce the
           Marital Agreement. . . .

           [Wife] filed a Concise Statement on January 30,
           2017,    consisting  of    thirty-three enumerated
           paragraphs which were anything but concise, and a
           “Supplemental Concise Statement” on February 3,
           2017, consisting of thirty-three (33) enumerated
           single-spaced paragraphs which were essentially
           redundant recitations of the issues and matters that
J. S07031/18


              [Wife] had already addressed or included in her
              Concise Statement.  [Wife] did not file separate
              statements for each Order from which she was
              appealing.

Trial court opinion, 3/6/17 at 1.

      As noted by the trial court, Wife’s “concise” statement fails to comply

with Pa.R.A.P. 1925(b). This court has long recognized that “Rule 1925 is a

crucial component of the appellate process because it allows the trial court

to identify and focus on those issues the parties plan to raise on appeal.”

Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004), appeal denied,

880 A.2d 1239 (Pa. 2005), cert. denied, 546 U.S. 1092 (2006).              “The

Statement shall concisely identify each ruling or error that the appellant

intends to challenge with sufficient detail to identify all pertinent issues for

the judge.”      Pa.R.A.P. 1925(b)(4)(ii).    However, the filing of a timely

Rule 1925(b) statement alone “does not automatically equate with issue

preservation.” Tucker v. R.M. Tours, 939 A.2d 343, 346 (Pa.Super. 2007),

affirmed, 977 A.2d 1170 (Pa. 2009). In Tucker, we explained that:

              this Court has held that when appellants raise an
              outrageous     number       of    issues    in     their
              1925(b) statement, the appellants have deliberately
              circumvented the meaning and purpose of
              Rule 1925(b)     and    ha[ve]    thereby    effectively
              precluded appellate review of the issues [they] now
              seek to raise. We have further noted that such
              voluminous statements do not identify the issues
              appellants actually intend to raise on appeal because
              the     briefing      limitations     contained       in
              Pa.R.A.P. 2116(a) make[] the raising of so many
              issues impossible. Further, this type of extravagant
              1925(b) statement makes it all but impossible for


                                       -2-
J. S07031/18


             the trial court to provide a comprehensive analysis of
             the issues.

Id. at 346 (citations and internal quotation marks omitted; brackets in

original).   Thus, “the Pa.R.A.P. 1925(b) statement must be sufficiently

concise and coherent such that the trial court judge may be able to

identify the issues to be raised on appeal, and the circumstances must not

suggest the existence of bad faith.”    Jiricko v. Geico Ins. Co., 947 A.2d
206, 210 (Pa.Super. 2008) (emphasis added), appeal denied, 958 A.2d
1048 (Pa. 2008); see also Kanter, 866 A.2d at 401 (finding issues in

Rule 1925(b)    statements    waived    where   the   court   determined   that

“outrageous” number of issues was deliberate attempt to circumvent

purpose of Rule 1925).

      Here, we cannot conclude that Wife’s five-page, 33-issue statement

and subsequent six-page, 33-issue supplemental concise statement were so

concise and coherent that the trial court was able to conduct a meaningful

review of all the issues she sought to raise. (See Wife’s Concise Statement;

Supplemental Concise Statement.)       Accordingly, Wife waives all issues on

appeal for circumventing the meaning and purpose of Rule 1925(b) so as to

preclude meaningful judicial review.

      Alternatively, even if Wife had complied with Rule 1925(b), we could

nonetheless dismiss this appeal because her brief entirely fails to adhere to

the Pennsylvania Rules of Appellate Procedure. It is well settled that parties

to an appeal are required to submit briefs in conformity, in all material


                                       -3-
J. S07031/18

respects, with the requirements of the Rules of Appellate Procedure, as

nearly   as    the   circumstances   of   the   particular   case   will   admit.

Pa.R.A.P. 2101. “Although this Court is willing to liberally construe materials

filed by a pro se litigant, pro se status confers no special benefit upon the

appellant.”   In re Ullman, 995 A.2d 1207, 1211-1212 (Pa.Super. 2010),

appeal denied, 20 A.3d 489 (Pa. 2011) (citations omitted).          We will not

advocate or act as counsel for an appellant who has not substantially

complied with our rules.    Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93

(Pa.Super. 2007) (citation omitted). “This Court may quash or dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.”       Ullman, 995 A.2d at 1211

(citation omitted); see also Pa.R.A.P. 2101.

      Instantly, Wife’s 72-page pro se brief falls well below the standards

delineated in our Rules of Appellate Procedure.      Specifically, Wife’s entire

brief is comprised of prose in which she includes ad hominem attacks

against Colin Mosher (“Husband”), the trial court, and Husband’s attorney.1




1 For example, Wife avers that Husband’s attorney engaged in unethical
conduct by hiring a private investigator during the course of the litigation of
the divorce case. (Wife’s brief at 20.) Wife also alleged that Husband,
Husband’s counsel, the trial judge, and other trial court personnel drank
excessively. (Wife’s reply brief at 2.) Wife further attempted to compare
Husband to United States Attorney General Jeff Sessions in an unflattering
manner. (Wife’s brief at 28.) Finally, Wife also attached a photograph of
her cat as an exhibit to the brief in an attempt to establish that she owned a
certain type of office chair which appears in the background. (Id. at 67;
see also exhibit to Wife’s brief.)


                                     -4-
J. S07031/18

     Wife also fails to include any citation to relevant authority in the

argument,2 nor does she develop any analysis of the issues raised.       We

further note that Wife’s brief lacks the necessary citations to the record in

violation of Rule 2119(b), and fails to provide this court with references to

the record, in violation of Rule 2119(c).   In her certificate of compliance,

Wife certified that the word count of her brief is 16,400 words—2,400 words

in excess of the 14,000 word maximum pursuant to Pa.R.A.P. 2135.

Pa.R.A.P. 2135(a)(1).

     Based on the foregoing, we find all of Wife’s issues waived.

Accordingly, we dismiss Wife’s appeal.

     Appeal dismissed.




2 We do note that Wife includes citations to Koon v. United States, 518
U.S. 81 (1996), and United States v. McConney, 728 F.2d 1195 (9th Cir.
1984). Both cases are cited to discuss the standard of review in this case,
and thus do not develop the argument. Moreover, McConney is not binding
authority on this court, nor is it relevant, as there is no issue involving a
federal question. See, e.g., Chiropractic Nutritional Associates, Inc. v.
Empire Blue Cross and Blue Shield, 669 A.2d 975, 980 (Pa.Super. 1995)
(“Although the decisions of the federal courts lower than the United States
Supreme Court are not binding on Pennsylvania courts, they do have a
persuasive authority with regard to federal questions.” (emphasis
added)).


                                    -5-
J. S07031/18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 4/16/18




                          -6-